  Case: 4:19-cv-02702-SPM Doc. #: 37 Filed: 10/02/20 Page: 1 of 1 PageID #: 138




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

CYNTHIA N. DUNNE,                              )
as Trustee of the Cynthia N.                   )
Dunne Revocable Trust                          )
                                               )
           Plaintiff,                          )
                                               )      Case No. 4:19-cv-02702 SPM
v.                                             )
                                               )
CITY OF LADUE, et al.,                         )
                                               )
           Defendants.                         )

                           STIPULATION OF DISMISSAL WITH PREJUDICE

           Plaintiff Cynthia N. Dunne, as Trustee of the Cynthia N. Dunne Revocable Trust, by and

through counsel, and Defendants City of Ladue and Roger Stewart in his official capacity as City

of Ladue Building Commissioner, by and through counsel, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), hereby stipulate and agree that the above captioned action is dismissed

with prejudice with each party to bear their own attorney fees and costs.

                                                         Respectfully Submitted,

 SUMMERS COMPTON WELLS                                   PAULE, CAMAZINE & BLUMENTHAL, P.C.

   /s/ Jill R. Rembusch                                   /s/ D. Keith Henson
 Jill R. Rembusch       #46251MO                         D. Keith Henson       #31988MO
 8909 Ladue Road                                         165 North Meramec Ave., Ste. 110
 St. Louis, Missouri 63124                               St. Louis, Missouri 63105
 (314) 991-4999                                          (314) 727-2266
 Facsimile (314) 991-2413                                Facsimile (314) 727.2101
 jrembusch@summerscomptonwells.com                       kenson@bcblawfirm.com
 Attorneys for Plaintiff Cynthia N. Dunne as             Attorneys for Defendants City of Ladue and Roger
 Trustee of the Cynthia N. Dunne Revocable               Stewart, in his official capacity as City of Ladue
 Trust                                                   Building Commissioner




03543214.DOCX/1/9652-160
